     Case 2:20-cv-08188-GW-JPR Document 98 Filed 02/03/21 Page 1 of 2 Page ID #:1623




 1    Andrew Delahunt, Esq. (SBN 285512)
      Law Office of Andrew Delahunt
 2    1801 Century Park East, 24th Floor
      Los Angeles, CA 90067
 3    Tel: (310) 984-6762
      Fax: (310) 775-4466
 4    andrew@andrewdelahunt.com
 5    Kevin McCulloch, Esq. (pro hac vice)
      Nate Kleinman, Esq. (pro hac vice)
 6    McCulloch Kleinman Law
      501 Fifth Avenue, Suite 1809
 7    New York, NY 10017
      Telephone: (212) 355-6050
 8    Fax: (206) 219-6358
      kevin@mkiplaw.com
 9    nate@mkiplaw.com
10    Attorneys for Plaintiff
11

12                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14
      STEVEN MITCHELL,                                Case No.: 20-cv-08188-GW-JPR
15
                          Plaintiff,
16
            v.
17
      LEBRON JAMES,
18
                          Defendant.
19

20                               NOTICE OF SETTLEMENT
21          Pursuant to Local Rules 16-15.7 and 40-2, Plaintiff Steven Mitchell
22    (“Plaintiff”) and Defendant LeBron James (“Defendant”), by and through their
23    respective undersigned counsel, hereby provide notice to the Court that the parties
24    have reached a settlement in principle that resolves all claims in this action. The
25    parties thus jointly request twenty-one (21) days to memorialize and execute the
26    agreement in writing, after which time the parties intend to file a stipulation of
27    dismissal with prejudice (which stipulation the parties intend to file no later than
28
Case 2:20-cv-08188-GW-JPR Document 98 Filed 02/03/21 Page 2 of 2 Page ID #:1624




 1 February 26, 2021). The parties further request that all deadlines be stayed during

 2 that time and that all hearings be vacated (including, but not limited to, the

 3 conference with Magistrate Judge Rosenbluth scheduled for February 4, 2021, the

 4 settlement conference scheduled for February 9, 2021, and the conference with

 5 Judge Wu scheduled for February 18, 2021).

 6

 7 Dated: February 3, 2021

 8
                                                     Respectfully submitted,
 9

10                                           MCCULLOCH KLEINMAN LAW
11
                                                By: /s/ Kevin P. McCulloch
12                                                  Kevin P. McCulloch1 (pro hac vice)
13                                                  Nate A. Kleinman
                                                    501 Fifth Ave., Suite 1809
14                                                  New York, NY 10017
15                                                  Attorneys for Plaintiff
16

17                                           TROUTMAN PEPPER HAMILTON
                                             SANDERS LLP
18
                                                By: /s/ Jeffrey M. Goldman
19
                                                    Howard P. Shire (pro hac vice)
20                                                  Jeffrey M. Goldman
                                                    875 Third Avenue
21
                                                    New York, NY 10022
22                                                  Attorneys for Defendant
23

24

25

26
     1
         Attorney McCulloch attests that all other signatories listed, and on whose behalf
27 this filing is submitted, concur in the filing’s content and have authorized the
     filing.
28
                                                 1
